PER CURIAM.
The records sent up by the Clerk contain what purports to be briefs of the evidence, agreed to by counsel for appellee but not approved by the trial judge. The appellee moves to dismiss the cases for want of a bill of exceptions, the sole error urged in each case being that the evidence does not authorize a verdict of guilty. The appellants have moved to be allowed to return the agreed evidence to the trial judge for his approval and certificate. This relief we think we could grant in a proper case. We have heard argument upon the merits of each case, and have considered the agreed evidence, and are of opinion that the evidence in each amply justifies the verdict. Since no good result could come from obtaining the approval of the presiding judge, which is necessary under the Rules for Procedure in Criminal Cases after verdict, 18 U.S.C.A. following section 688, we refuse to return the records to him, and we dismiss the appeals.
Appeals dismissed.